Citation Nr: 1821931	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-32 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.   Entitlement to a disability rating in excess of 10 percent prior to March 5, 2013, and 20 percent thereafter for impairment of the right shoulder, status post right distal clavicle resection.

2.   Entitlement to a disability rating in excess of 20 percent for cervical spondylosis with degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1985 to December 1985 and from January 1986 to September 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Regarding the right shoulder claim, the March 2010 decision increased the rating to 10 percent, effective November 4, 2009.  A March 2014 rating decision increased the right shoulder disability rating to 20 percent, effective March 5, 2013.  As the rating is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in December 2012.  A transcript of the hearing is of record.

The Veteran was scheduled for a hearing before the Board in November 2017, but he failed to report to his scheduled hearing and did not show good cause for doing so.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.   Prior to March 5, 2013, the Veteran's right shoulder impairment, status post right distal clavicle resection, was manifested by painful range of motion.

2.   From March 5, 2013, the Veteran's right shoulder impairment, status post right distal clavicle resection, has been manifested by limitation of movement to no more than midway between the side and shoulder level.

3.   The Veteran's cervical spondylosis with degenerative changes is manifested by pain, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; incapacitating episodes were not shown.


CONCLUSIONS OF LAW

1.   Throughout the appeal period, the criteria for a 20 percent, but no higher, rating for right shoulder impairment, status post right distal clavicle resection, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).

2.   The criteria for a rating in excess of 20 percent for the Veteran's service-connected cervical spondylosis with degenerative changes have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

In February 2018 written argument, the Veteran's representative argued that the most recent VA examination for the Veteran's conditions was in November 2014.  While the Board acknowledges the representative's statement, no argument was presented to justify a new VA examination, other than the passage of time.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the "mere passage of time" does not require a new VA examination and therefore the Board finds that remand for such is not warranted in this case.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Although the Veteran's representative argued that the Veteran's disabilities are worse than the assigned ratings, he did not argue that the conditions had worsened since the last VA examinations, which would require VA to arrange for new examinations.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

The representative's argument also appears to raise questions regarding the competency of the VA clinician who provided the examinations in 2014.  The Veteran's representative has offered no argument as to the specific qualifications of the examiner other than the fact that he was not identified as an orthopedist and has not indicated why he would not be qualified to evaluate the severity of the Veteran's right shoulder and cervical spine disabilities.  Both the Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  20 Vet. App. at 569; see also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  The Veteran's representative has not met the burden of demonstrating incompetency of this particular examiner.  The record reflects the VA examiner who completed both the shoulder and cervical spine examinations in November 2014 was a physician.  The representative has offered no argument as to how the physician would be unable to provide the information necessary to opine on the severity of the Veteran's right shoulder and cervical spine disabilities, other than to generally state that he has not been identified as an orthopedist.  Therefore, the Board concludes that the November 2014 VA examiner was competent to assess the severity of the Veteran's service-connected right shoulder and cervical spine disabilities.  The examination reports reflect a review of the pertinent evidence in the case, a thorough examination and interview of the Veteran, and objective examination findings necessary to evaluate the disabilities under the pertinent rating criteria.  Therefore, the examination reports are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's representative has not raised any other issues with the duty to assist.  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  

Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Petitti v. McDonald, 27 Vet. App. 415 (2015), the United States Court of Appeals for Veterans Claims (Court) rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-29.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that where a rating is provided under § 4.59 "objective" evidence is not required.  Id. at 429.  

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

A.   Right Shoulder Impairment, Status Post Right Distal Clavicle Resection, for the Period prior to March 5, 2013

The Veteran's service-connected right shoulder disability is rated under hyphenated Diagnostic Code 5201-5203.  38 C.F.R. § 4.71a.  The right shoulder disability is rated as 10 percent disabling prior to March 5, 2013, and as 20 percent disabling from that date.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that the Veteran's limitation of motion of the arm is rated by analogy under the criteria for impairment of the clavicle or scapula under Diagnostic Code 5203.
Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Here, on January 2010 and March 2013 VA examinations, the Veteran stated that he was left-hand dominant, but on November 2014 VA examination he reported being ambidextrous.  Here, the Veteran has more consistently reported that he is left-hand dominant; thus, the Board concludes that the left shoulder is the dominant shoulder, so the rating criteria applied will be for the minor extremity.

Diagnostic Code 5201 evaluates limitation of motion of the arm and provides a 20 percent rating for limitation at the shoulder level and to midway between the side and shoulder level for the minor extremity.  For the minor shoulder, a 30 percent rating is provided where limitation is to 25 degrees from the side.  

Normal range of motion of the shoulder is flexion and abduction from 0 to 180 degrees, and internal and external rotation each to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Abduction is the motion of lifting the arm from the side, with 0 degrees representing the arm at the side and 90 degrees representing the arm at the shoulder level.  38 C.F.R. § 4.71a, Plate I.  Diagnostic Code 5201 "does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to limitation of motion of the arm."  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).  

Diagnostic Code 5203 for impairment of the clavicle or scapula provides, for the minor shoulder, a 10 percent rating for malunion or nonunion without loose movement.  A 20 percent rating is warranted for dislocation of the clavicle or scapula, or nonunion with loose movement.  Diagnostic Code 5203 also allows for rating based on the functional impairment of the contiguous joint.

On January 2010 VA examination, the Veteran reported having pain of a 7 or 8 on a 10 pain scale.  He characterized the pain as a cracking pain and noted that the shoulder tends to lock up.  Range of motion testing revealed 170 degrees of flexion with pain at 170 degrees, 45 degrees of extension without pain, 170 degrees of abduction with pain at 170 degrees, and 30 degrees of adduction without pain.  The Veteran's shoulder was pronated to 80 degrees and supinated to 80 degrees with no pain in either case.  The examiner reported no additional functional impairment due to pain, pain on repeated use, weakness, fatigue, lack of endurance, incoordination, or flare-ups.  

The Veteran's right shoulder was examined at a VA treatment facility in September 2010.  The physician examined a shoulder X-ray and considered a resection of the lateral end of the Veteran's right clavicle.  The physician found the shoulder otherwise normal.  The Veteran said in a September 2010 VA treatment that he underwent clavicle repair surgery for his right shoulder in 2001.  

In December 2012, the Veteran testified at a DRO hearing that his shoulder had not been treated since 2010, but that he had been continually taking medication for the condition.  

Based on a careful review of the competent and probative evidence prior to March 5, 2013, the Board finds that the Veteran's service-connected right shoulder impairment warrants a higher 20 percent evaluation for painful range of motion.  On January 2010 VA examination, range of motion testing revealed slight limitation to 170 degrees of flexion with pain at 170 degrees and 170 degrees of abduction with pain at 170 degrees.  Additionally, the Veteran testified that he was taking medication for his right shoulder condition.  Thus, there is competent and credible evidence that the Veteran's right shoulder was actually painful with slight limitation of motion prior to March 5, 2013.  The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this instance, the minimum compensable rating for the Veteran's shoulder disability under Diagnostic Code 5201 is 20 percent.  Based on a review of the relevant evidence and the applicable law and regulations, it is the Board's conclusion that the evidence is at least in equipoise as to assignment of a 20 percent rating for the Veteran's right shoulder disability for the entire relevant period prior to March 5, 2013.
In order to obtain a higher 30 percent rating under Diagnostic Code 5201, the evidence would need to more nearly approximate limitation of motion to 25 degrees from the side.  The Veteran only had slight limitation of motion shown on examination or during treatment prior to March 5, 2013, and there is no indication that his pain caused any functional loss that would warrant higher than the minimum compensable rating prior to March 5, 2013.  See Mitchell, 25 Vet. App. at 37.

In addition, the Board has also considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the shoulders.  The highest rating provided under Diagnostic Code 5203 is 20 percent; therefore, rating under this Diagnostic Code would not provide him with a higher rating.  Additionally, the Veteran does not have ankylosis of the scapulohumeral articulation, any impairment of the humerus, as documented in the VA examination reports and treatment records.  Consideration of Diagnostic Codes 5200 and 5202 is therefore not warranted.  

B.   Right Shoulder Impairment, Status Post Right Distal Clavicle Resection for the Period from March 5, 2013 Forward

The Veteran received a VA examination of his right shoulder in March 2013.  The Veteran reported experiencing flare ups of occasional pain.  The examiner found flexion until pain at 90 degrees, abduction to pain at 90 degrees.  No additional limitation of the range of motion was found after repetitive use testing.  Functional loss was noted to be reduced movement and pain on movement.  The examiner did not find localized tenderness or guarding of either shoulder.  Muscle strength was estimated to be 4 out of 5 on abduction and flexion.  There was no ankylosis.  The examiner tested for a rotator cuff condition and the results were negative.  The Veteran has a history of right acromioclavicular separation or sternoclavicular dislocation.  The examiner found tenderness on palpation of the AC joint.  The examiner noted that reduced motion affected the Veteran's ability to work.

The Veteran was afforded another VA examination of his right shoulder in November 2014.  The Veteran reported that the pain in his shoulders had been getting worse and that he was unable to lift his arms above shoulder level.  He indicated that normal activity was greatly restricted.  He could not carry a gallon of milk and grocery shopping was difficult and caused much pain.  The right shoulder showed a range of 80 degrees flexion with pain, abduction of 80 degrees with pain, external rotation of 80 degrees and internal rotation of 80 degrees.  The examiner noted that pain did not cause a functional loss.  The examiner found functional loss in that the Veteran could not be carry or lift anything weighing more than five pounds.  The Veteran showed pain with weight bearing.  There was no localized tenderness or pain on palpation.  Range of motion remained the same after three repetitions, but the examiner noted additional functional loss of pain and weakness after three repetitions and over repetitive use over time.  The shoulder showed more movement than normal, weakened movement due to muscle/nerve injury, atrophy of disuse, and disturbance of locomotion.  There was no ankylosis, no rotator cuff conditions, and no impairment of the humerus.  The examiner diagnosed an AC joint condition - right clavicle resection, and said that the Veteran should not do heavy physical work.

On review of the evidence, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's right shoulder disability.  Although the Veteran's range of motion in this period is more limited than in the period before March 5, 2013, it was shown to be limited to 80 degrees.  A higher 30 percent rating for the minor shoulder requires limitation of motion to 25 degrees from the side.  Even when considering additional functional loss of pain and weakness with movement and inability to lift anything over 5 pounds, the evidence does not more nearly approximate a disability picture manifested by limitation of motion to 25 degrees from the side.  As such, a rating in excess of 20 percent under Diagnostic Code 5201 is not warranted from March 5, 2013.

As documented in the VA examination reports and treatment records, the evidence also does not reflect that the Veteran has ankylosis of the scapulohumeral articulation or any impairment of the humerus.  Consideration of rating pursuant to Diagnostic Codes 5200 and 5202 is therefore not warranted.  

In summary, prior to March 5, 2013, a 20 percent, but no higher, rating is warranted for an actually painful right shoulder.  From March 5, 2013, the preponderance of the evidence weighs against finding that a rating in excess of 20 percent is warranted for the right shoulder disability and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.   Cervical Spondylosis with Degenerative Changes

The Veteran's service-connected cervical spondylosis with degenerative changes is rated as 20 percent disabling.  The Veteran seeks an increased disability rating.

The Veteran's cervical spondylosis with degenerative changes is rated under Diagnostic Code 5242.  38 C.F.R. § 4.71a.  The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, when there is favorable ankylosis of the entire cervical spine.  

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS), the rating criteria provide that a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Turning to the evidence, on January 2010 VA examination, the Veteran reported having pain of 7-8 on a 10 pain scale.  He characterized it as a sharp throbbing pain, particularly when he turned his neck.  The Veteran said that he took oxycodone for the pain and that he could carry about ten pounds in each hand.  He reported that he had not had any incapacitating episodes.  He told the examiner that he had no dizziness and the examiner found that the Veteran's activities of daily living were not affected.  The Veteran could walk up to two blocks and could climb two flights of stairs.  The examiner noted that there was tenderness and spasm of the trapezius muscles.  The Veteran's range of motion was limited: his forward flexion was limited by pain and stiffness to 30 degrees; extension was similarly limited to 40 degrees; the examiner said that bending left and right was limited by pain and stiffness to 35 degrees; and rotating to left and right was limited by pain and stiffness to 40 degrees.  The examiner noted that there were no additional functional impairments such as pain on repeated use, weakness, fatigue, lack of endurance, incoordination, or flare-ups.  No muscle atrophy was found.  The examiner diagnosed mild degenerative disc disease of the cervical spine and said that the Veteran was capable of sedentary work and only limited physical work.

May 2010 VA treatment records describe the Veteran's cervical range of motion as moderately limited in all planes.  September 2011 VA treatment records state that the Veteran had been diagnosed with cervical disc herniations.  The physician wanted a new MRI exam of the Veteran's neck at that time but the Veteran declined.

In testimony before a DRO in December 2012, the Veteran described the neurological impairments resulting from his cervical condition and said that his spine would likely need to be surgically fused in the future.

The Veteran was afforded a second VA examination of his cervical spine in March 2013.  The Veteran reported that flare ups of pain and stiffness impacted the function of his cervical spine.  The examiner found his cervical forward flexion to be limited by pain at 30 degrees; his extension to be limited by pain at 10 degrees; his right and left lateral rotation to be limited by pain to 10 degrees each; and his right and left lateral rotation to be limited by pain to 20 degrees each.  The examiner found no additional limitation of motion after repetitive use, and found additional functional loss in reduced movement and pain on movement.  The examiner noted there was guarding that did not result in an abnormal gait or spinal contour.  The examiner did not find IVDS and noted that there were no neurologic abnormalities related to the cervical spine.  

In September 2014, the Veteran was treated at a VA facility for a pre-op evaluation for a surgery not related to the cervical spine.  However, his cervical range of motion was described as good.  Later in September 2014 he visited the VA treatment facility complaining of neck pain.

In November 2014 the Veteran had another VA examination of his cervical spine.  The Veteran reported that the pain in his neck was getting progressively worse and that he had limited movement of his neck.  He could not look to the sides of his body.  He reported he did not experience any flare ups that impacted the function of the cervical spine.  The examiner diagnosed degenerative arthritis of the spine and IVDS.  The Veteran's cervical range of motion was: forward flexion of 30 degrees; extension of 30 degrees; right lateral flexion of 30 degrees; left lateral flexion of 30 degrees; right lateral rotation of 60 degrees; and left lateral rotation of 60 degrees (limited by pain at each endpoint for all movements).  There was no additional limitation in motion following repetitive use testing and the examiner found no functional loss or functional impairment.  There was no localized tenderness, muscle spasms or guarding that resulted in an abnormal gait or contour.  There were no incapacitating episodes concerning IVDS.  There was no ankylosis.  The examiner found that there were no signs of additional pain, weakness, fatigue, or incoordination after the repeated use of his neck joint.

Applying the General Rating Formula for Diseases and Injuries of the Spine to the range-of-motion tests, the Board finds that the evidence most nearly approximates the currently assigned 20 percent disability rating.  The Veteran's cervical forward flexion has been measured at 30 degrees in all three VA examinations, which most nearly approximates the criteria for the assigned 20 percent disability rating.  At no time has the Veteran displayed ankylosis or forward flexion of the cervical spine of 15 degrees or less, which would warrant a higher 30 percent disability rating.
In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The VA examination of January 2010 did not note substantial functional loss such as described in these sections.  The reduced range of motion is reflected in the Veteran's rating under the General Rating Formula.  The Board recognizes the Veteran's complaints of pain and functional loss as a result of his cervical spine disability, notably when turning his neck.  However, the evidence of record does not indicate functional loss equivalent to forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine, which would warrant a higher rating of 30 percent.

As noted above, the March 2013 examination report indicates the Veteran did not have intervertebral disc syndrome in the cervical spine, and the November 2014 examination report indicates that the Veteran did have it.  There is no evidence of physician-prescribed bed rest due to the cervical spine.  As such, a higher rating is not warranted under the rating criteria for intervertebral disc syndrome.

The Board has also considered whether the Veteran is entitled to any separate ratings for any neurological impairments under Diagnostic Code 5242, Note (1).  The record reflects the Veteran is separately service-connected for cervical radiculopathy of the right and left upper extremities and the propriety of these ratings is not currently before the Board.  There is no other evidence of any neurological impairment, including bowel or bladder impairment, caused by the service-connected cervical spine disability.  Therefore, any further separate ratings for such impairment is not warranted.

In sum, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 20 percent for the cervical spine disability is warranted, and the benefit-of-the doubt principle is not applicable.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




(CONTINUED ON NEXT PAGE)
ORDER

A 20 percent, but no higher, rating for impairment of the right shoulder, status post right distal clavicle resection, prior to March 5, 2013, is granted, subject to regulations governing the payment of monetary awards.

A rating in excess of 20 percent for impairment of the right shoulder, status post right distal clavicle resection, from March 5, 2013, is denied.

A rating in excess of 20 percent for cervical spondylosis with degenerative changes is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


